                                                                     Case 2:20-cv-00866-JAD-BNW Document 15 Filed 06/19/20 Page 1 of 12




                                                                1 HAYES | WAKAYAMA
                                                                  DALE A. HAYES, JR., ESQ.
                                                                2 Nevada Bar No. 9056
                                                                  LIANE K. WAKAYAMA, ESQ.
                                                                3
                                                                  Nevada Bar No. 11313
                                                                4 4735 S. Durango Drive, Ste. 105
                                                                  Las Vegas, Nevada 89147
                                                                5 (702) 656-0808 – Telephone
                                                                  (702) 655-1047 – Facsimile
                                                                6 dhayes@hwlawNV.com

                                                                7 lkw@hwlawNV.com
                                                                  Attorneys for Defendant Scott Huss
                                                                8
                                                                                          UNITED STATES DISTRICT COURT
                                                                9                                DISTRICT OF NEVADA

                                                               10 INTERNATIONAL MARKETS LIVE INC.,
                                                                  dba iMARKETSLIVE,                                               Case Number:
                                                               11                                                           2:20-cv-00866-JAD-BNW
                                                                                     Plaintiff,
                                                                                                                   DEFENDANT’S MOTION TO DISMISS
                   TEL: (702) 656-0808 | FAX: (702) 655-1047




                                                               12
HAYES | WAKAYAMA




                                                                                                                   OR, IN THE ALTERNATIVE, MOTION
                       4735 S. Durango Drive, Suite 105




                                                               13          vs.
                                                                                                                          TO TRANSFER VENUE
                           Las Vegas, Nevada 89147




                                                               14 SCOTT HUSS, an individual,
                                                                                                                      ORAL ARGUMENT REQUESTED
                                                               15                                Defendant.
                                                               16

                                                               17          Pursuant to Rule 12(b)(2) and 12(b)(3) of the Federal Rules of Civil Procedure,

                                                               18 Defendant Scott Huss, by and through his attorneys of record, Dale A. Hayes, Jr., Esq. of the

                                                               19 law firm of Hayes Wakayama, respectfully moves the Court for dismissal of the Complaint

                                                               20 for lack of personal jurisdiction. Alternatively, Defendant requests transfer of this matter to

                                                               21
                                                                    the United States District Court, Southern District of Florida. This Motion is made and based
                                                               22
                                                                    on all the papers and pleadings on file herein, the attached memorandum of points and
                                                               23
                                                                    authorities, the attached Exhibits and upon any oral argument that may be allowed at the time
                                                               24

                                                               25 of hearing of this Motion.

                                                               26 / / /

                                                               27 / / /

                                                                                                            Page 1 of 12
                                                                     Case 2:20-cv-00866-JAD-BNW Document 15 Filed 06/19/20 Page 2 of 12




                                                                1                    MEMORANDUM OF POINTS AND AUTHORITIES
                                                                2 I.       INTRODUCTION.
                                                                3          Respectfully, this Court may not exercise personal jurisdiction over Scott Huss. Mr.
                                                                4 Huss is a resident of Florida and has no ties whatsoever to the State of Nevada. Mr. Huss has

                                                                5 never lived in Nevada, has never done any business in Nevada, and does not own any real

                                                                6 property in Nevada.

                                                                7          Plaintiff, a New York corporation, has alleged that Mr. Huss entered into an online
                                                                8 contract with Plaintiff and breached that contract by allegedly posting defamatory statements

                                                                9 about Plaintiff on Mr. Huss’s Instagram account and by allegedly soliciting Plaintiff’s clients

                                                               10 and potential clients so as to compete with Plaintiff’s business, a multi-level marketing

                                                               11 company dependent upon “downlines” to create revenue. There is no nexus between any of
                   TEL: (702) 656-0808 | FAX: (702) 655-1047




                                                               12 the alleged activity and the State of Nevada.
HAYES | WAKAYAMA
                       4735 S. Durango Drive, Suite 105




                                                               13          Plaintiff’s connection with Nevada is tenuous at best. Plaintiff is incorporated in New
                           Las Vegas, Nevada 89147




                                                               14 York, has its principle offices in New York, and is licensed to do business in New York. While

                                                               15 Plaintiff claims to have “offices” in Nevada, it does not appear to be licensed to do business

                                                               16 in Nevada. The agreement Plaintiff claims Mr. Huss entered into and breached contains a

                                                               17 choice of law provision and a jurisdictional and venue selection of New York.1

                                                               18          The prevailing case law, as set forth by the U.S. Supreme Court, the Ninth Circuit
                                                               19 Court of Appeals, and this District Court requires a finding that there is no personal

                                                               20 jurisdiction over Mr. Huss in this case. Accordingly, Mr. Huss requests this matter be

                                                               21 dismissed pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure.

                                                               22

                                                               23

                                                               24
                                                                  1
                                                                    Mr. Huss references the choice of law provision referenced in Plaintiff’s exhibit only to
                                                               25 demonstrate the availability of alternative forums and to demonstrate Plaintiff’s lack of good

                                                               26 faith in bringing this claim in Nevada. Mr. Huss specifically reserves the right to raise
                                                                  arguments as to the validity and/or unenforceability of the IBO agreement and its various
                                                               27 provisions.

                                                                                                            Page 2 of 12
                                                                     Case 2:20-cv-00866-JAD-BNW Document 15 Filed 06/19/20 Page 3 of 12




                                                                1          Furthermore, and as set forth more fully below, the District Court of Nevada is not a
                                                                2 proper venue for the adjudication of this dispute, and dismissal of this case pursuant to Rule

                                                                3 12(b)(3) of the Federal Rules of Civil Procedure is likewise appropriate.

                                                                4 II.      STATEMENT OF FACTS.
                                                                5          In its Complaint, Plaintiffs purports to set forth claims of Breach of Contract, Violation
                                                                6 of the Uniform Trade Secrets Act, Defamation Per Se, Tortious Interference with Contractual

                                                                7 Relations, and Tortious Interference with Prospective Economic Advantage. In its Motion for

                                                                8 Preliminary Injunction, Plaintiff attaches a copy of an “IBO Agreement” and specifically

                                                                9 claims that Mr. Huss “completed the online application to become an IBO and clicked the

                                                               10 checkboxes regarding the Terms and Conditions of becoming an IBO.” (See ECF No. 9, p. 4).

                                                               11 Plaintiff has also submitted a declaration from its Vice President, Mr. Jason Brown, and
                   TEL: (702) 656-0808 | FAX: (702) 655-1047




                                                               12 various screenshots of Mr. Huss’s alleged posts on his Instagram account, claiming that Mr.
HAYES | WAKAYAMA
                       4735 S. Durango Drive, Suite 105




                                                               13 Huss defamed Plaintiff and sought to solicit Plaintiff’s customers in an effort to compete with
                           Las Vegas, Nevada 89147




                                                               14 Plaintiff in its. (See ECF No. 9-1). Plaintiff states that it is a “multi-level marketing company”

                                                               15 that “provides its customers with educational tools and information to trade foreign and crypto

                                                               16 currencies…under a direct sales model and are offered to individuals on a subscription basis.”

                                                               17 (See ECF No. 9-1, p. 2).

                                                               18          Plaintiff does not allege that its principle place of business or “nerve center” is in
                                                               19 Nevada; rather, it merely states that it has “corporate offices in Las Vegas, Nevada.” (See ECF

                                                               20 No. 1., p. 1). However, according to Plaintiff’s website, only a New York address is listed,

                                                               21 and there is no record of Plaintiff being registered to conduct business in the State of Nevada.

                                                               22 (See Exhibit 1, iMarketslive.com webpage and Nevada Business Portal).

                                                               23          Plaintiff acknowledges that Mr. Huss is a resident of Florida. (See ECF No. 1, p. 1).
                                                               24 Plaintiff does not allege that Mr. Huss targeted any of its clients or potential clients in Nevada.

                                                               25 (See ECF No. 1). Instead, Plaintiff merely claims that Mr. Huss “conducts business in

                                                               26 Nevada.” (See ECF No. 1).

                                                               27

                                                                                                             Page 3 of 12
                                                                     Case 2:20-cv-00866-JAD-BNW Document 15 Filed 06/19/20 Page 4 of 12




                                                                1          Mr. Huss does not “conduct business in Nevada.” (See Exhibit 2, Huss Decl.,) Mr.
                                                                2 Huss has never lived in, nor has a primary residence or business in, Nevada and does not own

                                                                3 any investment property in Nevada. Id. Other than Plaintiff’s suit, Mr. Huss has no

                                                                4 jurisdictionally relevant contacts with the State of Nevada. Id.

                                                                5 III.     LEGAL ARGUMENT.
                                                                6          This case must be dismissed pursuant to Rule 12(b)(2) of the Federal Rules of Civil
                                                                7 Procedure for lack of personal jurisdiction. “In opposition to a defendant’s motion to dismiss

                                                                8 for lack of personal jurisdiction, the plaintiff bears the burden of establishing that jurisdiction

                                                                9 is proper.” Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008).

                                                               10          “When no federal statute governs personal jurisdiction, the district court applies the
                                                               11 law of the forum state.” Boschetto, 539 F.3d at 1015. Nevada’s long-arm statute is co-
                   TEL: (702) 656-0808 | FAX: (702) 655-1047




                                                               12 extensive with federal standards, providing that “A court of this state may exercise jurisdiction
HAYES | WAKAYAMA
                       4735 S. Durango Drive, Suite 105




                                                               13 over a party to a civil action on any basis not inconsistent with the Constitution of this state
                           Las Vegas, Nevada 89147




                                                               14 or the Constitution of the United States.” N.R.S. 14.065. “The Due Process Clause of the

                                                               15 Fourteenth Amendment constrains a State’s authority to bind a nonresident defendant to a

                                                               16 judgment of its courts.” Walden v. Fiore, 571 U.S. 277, 283 (2014); World-Wide Volkswagen

                                                               17 Corp. v. Woodson, 444 U.S. 286, 291 (1980).

                                                               18          For a court to exercise personal jurisdiction over a nonresident defendant, that
                                                               19 defendant must have “certain minimum contacts…such that the maintenance of the suit does

                                                               20 not offend traditional notions of fair play and substantial justice.” Walden v. Fiore, 571 U.S.

                                                               21 at 283; International Shoe Co v. Washington, 326 U.S. 310, 316 (1945).

                                                               22          A.      Mr. Huss Has Not Submitted to the General Jurisdiction of Nevada.
                                                               23          “General jurisdiction…permits a court to hear any and all claims against a defendant,
                                                               24 whether or not the conduct at issue has any connection to the forum.” Ranza v. Nike, Inc., 793

                                                               25 F.3d 1059, 1068 (9th Cir. 2015). Because the assertion of judicial authority over a defendant

                                                               26 is much broader in the case of general jurisdiction than specific jurisdiction, a plaintiff

                                                               27 invoking general jurisdiction must meet an “exacting standard” for the minimum contacts

                                                                                                             Page 4 of 12
                                                                     Case 2:20-cv-00866-JAD-BNW Document 15 Filed 06/19/20 Page 5 of 12




                                                                1 required. CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1074 (9th Cir. 2011).

                                                                2 “[G]eneral jurisdiction requires affiliations so continuous and systematic as to render the

                                                                3 foreign corporation essentially at home in the forum State, i.e., comparable to a domestic

                                                                4 enterprise in that State.” Daimler AG v. Bauman, 134 U.S. 117, 132-33 (2014) (emphasis

                                                                5 added). “Constant and pervasive” contacts are required. Id. at 122. The U.S. Supreme Court

                                                                6 has specifically rejected the notion that general jurisdiction is appropriate wherever a

                                                                7 defendant “does business.” Id. at 137-138.

                                                                8          In this case, it is undisputed that Mr. Huss is a resident of Florida. The mere allegation
                                                                9 that he “does business,” as an individual, in Nevada is insufficient to establish general personal

                                                               10 jurisdiction, and the exercise of general jurisdiction over Mr. Huss in this instance would be

                                                               11 wholly inappropriate.
                   TEL: (702) 656-0808 | FAX: (702) 655-1047




                                                               12          B.      Nevada Courts May Not Exercise Specific Personal Jurisdiction Over Mr.
HAYES | WAKAYAMA




                                                                                   Huss.
                       4735 S. Durango Drive, Suite 105




                                                               13
                           Las Vegas, Nevada 89147




                                                                           In order for this Court to exercise specific personal jurisdiction over Mr. Huss, “[t]he
                                                               14
                                                                    inquiry…focuses on ‘the relationship among the defendant, the forum, and the litigation.”
                                                               15
                                                                    Walden, 571 U.S. at 283-284. “First, the relationship must arise out of contacts that the
                                                               16
                                                                    defendant himself creates with the forum State.” Id., see also Burger King Corp. v. Rudzewicz,
                                                               17
                                                                    471 U.S. 462, 475 (1985). Due process limits on the State are designed to protect the liberty
                                                               18
                                                                    of the nonresident defendant – not the convenience of the plaintiff. Walden, 571 U.S. at 284.
                                                               19
                                                                    Accordingly, the “unilateral activity of another party or a third person is not an appropriate
                                                               20
                                                                    consideration when determining whether a defendant has sufficient contacts with a forum
                                                               21
                                                                    State to justify an assertion of jurisdiction.” Helicopteros Nacionales de Colombia, S.A. v.
                                                               22
                                                                    Hall, 466 U.S. 408, 417 (1984). For example, the U.S. Supreme Court rejected a plaintiff’s
                                                               23
                                                                    argument that a Florida court could exercise personal jurisdiction over a trustee in Delaware
                                                               24
                                                                    based solely on the contacts of the trust’s settlor, who was domiciled in Florida and who had
                                                               25
                                                                    executed powers of appointment there. Hanson v. Denckla, 357 U.S. 235, 253-54 (1958).
                                                               26

                                                               27

                                                                                                             Page 5 of 12
                                                                     Case 2:20-cv-00866-JAD-BNW Document 15 Filed 06/19/20 Page 6 of 12




                                                                1          Additionally, the “minimum contacts” analysis looks to the defendant’s contacts with
                                                                2 the forum State itself, not the defendant’s contacts with persons who reside there. Walden,

                                                                3 571 U.S. at 285.

                                                                4          [T]he plaintiff cannot be the only link between the defendant and the forum.
                                                                           Rather, it is the defendant’s conduct that must form the necessary connection
                                                                5          with the forum State that is the basis for its jurisdiction over him. Id. (finding
                                                                           Nevada could not exercise personal jurisdiction over an individual defendant
                                                                6
                                                                           merely because his actions allegedly affected Nevada residents); see also
                                                                7          Burger King Corp., 471 U.S. at 478 (“If the question is whether an individual’s
                                                                           contract with an out-of-state party alone can automatically establish sufficient
                                                                8          minimum contacts in the other party’s home forum, we believe the answer
                                                                           clearly is that it cannot.”)
                                                                9

                                                               10 The contacts cannot be “random, fortuitous, or attenuated.” Walden, 571 U.S. at 286; see also

                                                               11 Burger King Corp., 471 U.S. at 475 (a defendant must have “purposefully availed” himself of

                                                               12 the privilege of conducting activities within the forum State, creating a “substantial
                   TEL: (702) 656-0808 | FAX: (702) 655-1047
HAYES | WAKAYAMA
                       4735 S. Durango Drive, Suite 105




                                                               13 connection” with the State and “deliberately engaged in significant activities within a State
                           Las Vegas, Nevada 89147




                                                               14 for the contacts to go beyond random, fortuitous or attenuated). In the context of intentional

                                                               15 torts, the exercise of jurisdiction over a nonresident defendant must be predicated upon

                                                               16 intentional conduct by the defendant that creates the necessary contacts with the forum. Id.

                                                               17          Additionally, Plaintiff must demonstrate that 1) Mr. Huss “performed some act or

                                                               18 consummated some transaction with the forum by which it purposefully availed [himself] of

                                                               19 the privilege of conducting business in Nevada;” 2) that Plaintiff’s claims “arise out of or

                                                               20 result from” Mr. Huss’s “forum-related activities;” and 3) that “the exercise of jurisdiction

                                                               21 must be reasonable.” See Rio Properties, Inc. v. Rio Intern. Interlink, 284 F.3d 1007, 1019
                                                                    th
                                                               22 (9 Cir. 2002).

                                                               23          In determining whether the exercise of jurisdiction over a nonresident
                                                                           defendant comports with fair play and substantial justice, we must consider
                                                               24          seven factors: (1) the extent of the defendants' purposeful interjection into the
                                                                           forum state's affairs; (2) the burden on the defendant of defending in the forum;
                                                               25          (3) the extent of conflict with the sovereignty of the defendants' state; (4) the
                                                                           forum state's interest in adjudicating the dispute; (5) the most efficient judicial
                                                               26          resolution of the controversy; (6) the importance of the forum to the plaintiff's
                                                               27          interest in convenient and effective relief; and (7) the existence of an


                                                                                                             Page 6 of 12
                                                                     Case 2:20-cv-00866-JAD-BNW Document 15 Filed 06/19/20 Page 7 of 12




                                                                1          alternative forum. Core-Vent Corp. v. Nobel Industries AB, 11 F.3d 1482,
                                                                           1487-88 (9th Cir. 1993).
                                                                2

                                                                3 In the case at bar, Plaintiff cannot demonstrate that the exercise of specific personal

                                                                4 jurisdiction is appropriate here. Plaintiff has alleged that it is a non-resident, New York

                                                                5 corporation. (See ECF No. 1, ¶1). Although it alleges that it has “corporate offices” in Las

                                                                6 Vegas, Nevada, its website reflects only a New York address, and there is no record of

                                                                7 International Markets Live, Inc. or of iMarketsLive being registered to conduct any business

                                                                8 in the State of Nevada. (See Exhibit 1, iMarketslive.com webpage and Nevada Business

                                                                9 Portal); See 28 USC §1332(c)(1) (“A corporation shall be deemed to be a citizen of every

                                                               10 State and foreign state by which it has been incorporated and of the State or foreign state

                                                               11 where it has its principle place of business.”); see also Hertz Corp. v. Friend, 559 U.S. 77,

                                                               12 92-93 (finding that a corporation’s principal place of business is its “nerve center” and that a
                   TEL: (702) 656-0808 | FAX: (702) 655-1047
HAYES | WAKAYAMA
                       4735 S. Durango Drive, Suite 105




                                                               13 corporation’s “nerve center” is usually its main headquarters.)
                           Las Vegas, Nevada 89147




                                                                         Likewise, Plaintiff acknowledges that Mr. Huss is a non-resident of Nevada, admitting
                                                               14

                                                               15 that Mr. Huss is an individual residing in Florida. (See ECF No. 1, ¶2). In Plaintiff’s Motion

                                                               16 for a Preliminary Injunction, Plaintiff states, “Huss was an IBO for IML. He completed the

                                                               17 online application to become an IBO and clicked the checkboxes regarding the Terms and
                                                                  Conditions of becoming an IBO.” (See ECF No. 9, p. 4) (emphasis added). Plaintiff alleges
                                                               18
                                                                  that Mr. Huss has breached his IBO agreement with Plaintiff by competing with Plaintiff and
                                                               19
                                                                  by soliciting other IBOs and traders from Plaintiff’s business. (See ECF No. 1, Complaint, p.
                                                               20
                                                                  3-4). Plaintiff also alleges that Mr. Huss made defamatory statements about Plaintiff “on the
                                                               21
                                                                  internet” and that Mr. Huss reached out to Plaintiff’s customers in an effort to recruit them to
                                                               22
                                                                  his own individual business. (See ECF No. 1, p. 6).
                                                               23
                                                                           There is no allegation that Mr. Huss has any contacts in Nevada. Plaintiff admits
                                                               24
                                                                  that it is a New York Corporation, that Mr. Huss is a Florida resident, and that the alleged
                                                               25
                                                                  contract at issue was completed online by “clicking boxes.” Indeed, like the individual
                                                               26

                                                               27

                                                                                                            Page 7 of 12
                                                                     Case 2:20-cv-00866-JAD-BNW Document 15 Filed 06/19/20 Page 8 of 12




                                                                1 defendant in Walden, Mr. Huss has never conducted business activities within, entered into

                                                                2 any contracts in, or sent anything or anyone to Nevada. (See Exhibit 2, Huss Decl.).

                                                                3          None of Mr. Huss’s alleged actions connect him to Nevada. The alleged tortious
                                                                4 activities (i.e., allegedly posting of statements or advertisements on the internet and/or

                                                                5 allegedly soliciting Plaintiff’s clients) have no connection with Nevada. See, e.g., Boschetto

                                                                6 v. Hansing, 539 F.3d 1011, 1019 (9th Cir. 2008) (“[t]raditional jurisdictional analyses are not

                                                                7 upended simply because a case involves technological developments that make it easier for

                                                                8 parties to reach across state lines. The use of eBay no doubt made it far easier to reach a

                                                                9 California buyer, but the ease with which Boschetto was contacted does not determine whether

                                                               10 the nature and quality of the Defendants’ contacts serve to support jurisdiction.”); see also

                                                               11 Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414, 418 (9th Cir. 1997) (“However, so far as we
                   TEL: (702) 656-0808 | FAX: (702) 655-1047




                                                               12 are aware, no court has ever held that an Internet advertisement alone is sufficient to subject
HAYES | WAKAYAMA
                       4735 S. Durango Drive, Suite 105




                                                               13 the advertiser to jurisdiction in the plaintiff's home state. Rather, in each, there has been
                           Las Vegas, Nevada 89147




                                                               14 ‘something more’ to indicate that the defendant purposefully (albeit electronically) directed

                                                               15 his activity in a substantial way to the forum state.”); see also Medinah Mining, Inc. v.

                                                               16 Amunategui, 237 F.Supp.2d 1132, 1136 (D. Nev. 2002) (“[T]here is no evidence that Ingram

                                                               17 did any business with anyone in Nevada or that he directed his allegedly defamatory

                                                               18 comments at Nevada. He posted messages on a website that could be accessed by anyone

                                                               19 around the world who had access to the Internet. There is no evidence that any Nevada resident

                                                               20 actually did access the alleged defamation. Moreover, Price is a citizen of Canada and

                                                               21 Medinah is headquartered in California, with its operations in Chile, which makes the

                                                               22 inference that Ingram's alleged defamation was directed at Nevada even more tenuous.”)

                                                               23 Accordingly, Plaintiff has failed to demonstrate that Mr. Huss “created contacts in Nevada,”

                                                               24 “purposefully availed” himself to the laws of Nevada, or engaged in any “forum related

                                                               25 activities.”

                                                               26          Further, Plaintiff’s tenuous connection with a New York corporation that has
                                                               27 “corporate offices” in Nevada is insufficient to establish specific personal jurisdiction in case.

                                                                                                             Page 8 of 12
                                                                     Case 2:20-cv-00866-JAD-BNW Document 15 Filed 06/19/20 Page 9 of 12




                                                                1 See Walden, 571 U.S. at 289. In Walden, the U.S. Supreme Court specifically rejected this

                                                                2 claim, stating:

                                                                3          Petitioner’s actions in Georgia did not create sufficient contacts with Nevada
                                                                           simply because he allegedly directed his conduct at plaintiff whom he knew
                                                                4          had Nevada connections. Such reasoning improperly attributes a plaintiff’s
                                                                           forum connections to the defendants and makes those connections ‘decisive’
                                                                5
                                                                           in the jurisdictional analysis. It also obscures the reality that none of
                                                                6          petitioner’s challenged conduct had anything to do with Nevada itself. Id.

                                                                7 Indeed, the exercise of specific personal jurisdiction over Mr. Huss would not be reasonable

                                                                8 and would not comport with traditional notions of fair play and substantial justice. Mr. Huss

                                                                9 has not purposefully injected himself into Nevada’s affairs, and the burden on Mr. Huss, a

                                                               10 Florida resident, of litigating in Nevada is substantial. Nevada has very little interest in

                                                               11 adjudicating a dispute between a New York corporation and a Florida resident, and Plaintiff
                   TEL: (702) 656-0808 | FAX: (702) 655-1047




                                                               12 has failed to show that Nevada has any particular importance to Plaintiff’s interest in obtaining
HAYES | WAKAYAMA
                       4735 S. Durango Drive, Suite 105




                                                               13 convenient or effective relief. Last, alternative forums (including the Southern District of
                           Las Vegas, Nevada 89147




                                                               14 Florida) exist to adjudicate Plaintiff’s claim. Moreover, the purported IBO contract attached

                                                               15 to Plaintiff’s Motion for Preliminary Injunction states “8.7 Governing Law. Subject to and

                                                               16 without waiving the terms set forth…above, jurisdiction and venue of any controversy or

                                                               17 claim arising from the Agreement or between IML and IBO shall be in New York City,

                                                               18 New York. The law of the State of New York shall govern all matters relating to or arising

                                                               19 from the Agreement or between IML and IBO.” (See ECF No. 9-1, p. 20) (emphasis added).2

                                                               20          Plaintiff has failed to demonstrate that Mr. Huss has formed any jurisdictionally
                                                               21 relevant contacts with Nevada and has failed to demonstrate that Mr. Huss has purposefully

                                                               22 availed himself to the laws of Nevada. Plaintiff cannot show that its claims are related to any

                                                               23 of Mr. Huss’s “forum related activities.” Finally, the exercise of specific personal jurisdiction

                                                               24
                                                                  2
                                                                    Mr. Huss references the choice of law provision referenced in Plaintiff’s exhibit only to
                                                               25 demonstrate the availability of alternative forums and to demonstrate Plaintiff’s lack of good

                                                               26 faith in bringing this claim in Nevada. Mr. Huss specifically reserves the right to raise
                                                                  arguments as to the validity and/or unenforceability of the IBO agreement and its various
                                                               27 provisions.

                                                                                                             Page 9 of 12
                                                                    Case 2:20-cv-00866-JAD-BNW Document 15 Filed 06/19/20 Page 10 of 12




                                                                1 over a Florida resident in a dispute with a New York corporation would be unreasonable and

                                                                2 would offend traditional notions of fair play and substantial justice. Plaintiff’s Complaint

                                                                3 should be dismissed pursuant to Rule 12(b)(2).

                                                                4          C.      Venue is Improper – Mr. Huss Resides in the Southern District of Florida.
                                                                5          Additionally, dismissal of this case is required pursuant to Rule 12(b)(3), as this is an
                                                                6 improper venue to sue Huss. 28 USC § 1391(b) states, “A civil action may be brought in (1)

                                                                7 a judicial district in which any defendant resides, if all defendants are residents of the State

                                                                8 in which the district is located; (2) a judicial district in which a substantial part of the events

                                                                9 or omissions giving rise to the claim occurred or a substantial part of property that is the

                                                               10 subject of the action is situated.; or (3) if there is no district in which an action may

                                                               11 otherwise be brought as provided in this section, any judicial district in which any
                   TEL: (702) 656-0808 | FAX: (702) 655-1047




                                                               12 defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C.
HAYES | WAKAYAMA
                       4735 S. Durango Drive, Suite 105




                                                               13 §1391(b). An individual is deemed to reside in the judicial district in which that person is
                           Las Vegas, Nevada 89147




                                                               14 domiciled. 28 U.S.C. §1391(c).

                                                               15          It is undisputed that Mr. Huss is an individual defendant residing in Florida.
                                                               16 Specifically, Mr. Huss resides in the Southern District of Florida. (See Exhibit 2, Huss

                                                               17 Declaration). Further, as set forth above, none of the alleged events or omissions giving rise

                                                               18 to Plaintiff’s alleged claim (i.e., the entering into an online contract, the alleged internet

                                                               19 postings, and the alleged solicitation of clients) occurred in Nevada. Moreover, alternative

                                                               20 venues exist (i.e., the Southern District of Florida, where Mr. Huss resides) for Plaintiff to

                                                               21 litigate its claim. As a result, venue in Nevada is inappropriate, and this case should be

                                                               22 dismissed. Alternatively, this Court could transfer this case to the Southern District of Florida,

                                                               23 where Mr. Huss resides.

                                                               24 IV.      CONCLUSION.
                                                               25          The pleadings demonstrate that Mr. Huss has not formed any contacts, engaged in any
                                                               26 activities or business activities, or otherwise purposefully availed himself to the jurisdiction

                                                               27 of Nevada. Exercising jurisdiction over Mr. Huss in this instance would offend traditional

                                                                                                             Page 10 of 12
                                                                    Case 2:20-cv-00866-JAD-BNW Document 15 Filed 06/19/20 Page 11 of 12




                                                                1 notions of fair play and substantial justice, and this case should be dismissed. Moreover, this

                                                                2 case should be dismissed as Nevada is not a proper venue.

                                                                3          Dated this 19th day of June, 2020.
                                                                4
                                                                                                                HAYES | WAKAYAMA
                                                                5

                                                                6
                                                                                                                By      /s/ Dale A. Hayes, Jr., Esq.
                                                                7                                                    Dale A. Hayes, Jr., Esq.
                                                                                                                     Nevada Bar No. 9056
                                                                8                                                    Liane K. Wakayama, Esq.
                                                                9                                                    Nevada Bar No. 11313
                                                                                                                     4735 S. Durango Drive, Ste. 105
                                                               10                                                    Las Vegas, Nevada 89147
                                                                                                                     Attorneys for Defendant Scott M. Huss
                                                               11
                   TEL: (702) 656-0808 | FAX: (702) 655-1047




                                                               12
HAYES | WAKAYAMA
                       4735 S. Durango Drive, Suite 105




                                                               13
                           Las Vegas, Nevada 89147




                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                                                                           Page 11 of 12
                                                                    Case 2:20-cv-00866-JAD-BNW Document 15 Filed 06/19/20 Page 12 of 12




                                                                1                                  CERTIFICATE OF SERVICE
                                                                2         I hereby certify that I electronically filed the foregoing DEFENDANT’S MOTION
                                                                3 TO DISMISS OR, IN THE ALTERNATIVE, MOTION TO TRANSFER VENUE with

                                                                4 the Clerk of the Court for the United States District Court by using the court’s CM/ECF system

                                                                5 on the 19th day of June, 2020.

                                                                6                 I further certify that all participants in the case are registered CM/ECF users
                                                                7 and that service will be accomplished by the CM/ECF system.

                                                                8

                                                                9

                                                               10

                                                               11                                                 /s/ Julia Rodionova
                                                                                                                An employee of Hayes Wakayama
                   TEL: (702) 656-0808 | FAX: (702) 655-1047




                                                               12
HAYES | WAKAYAMA
                       4735 S. Durango Drive, Suite 105




                                                               13
                           Las Vegas, Nevada 89147




                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                                                                          Page 12 of 12
